UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-1551



GAIL HILL, Mrs.;   THOMAS HILL, Mr.,

                                           Plaintiffs - Appellants,

          versus


BECHTEL CORPORATION,

                                              Defendant - Appellee,

          and

WHEELABRATOR ENGINEERED SYSTEMS, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
1891-AMD)


Argued:   January 29, 1997             Decided:     February 28, 1997


Before WILKINSON, Chief Judge, ERVIN, Circuit Judge, and HILTON,
United States District Judge for the Eastern District of Virginia,
sitting by designation.


Affirmed by unpublished per curiam opinion.
ARGUED: Paul Anthony Weykamp, LAW OFFICE OF PETER T. NICHOLL,
Baltimore, Maryland, for Appellants. William Haines Owens, OWENS
& ROBERTSON, P.A., Baltimore, Maryland, for Appellee. ON BRIEF:
Rodger O. Robertson, OWENS & ROBERTSON, P.A., Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Gail Hill and her husband Thomas Hill sued Bechtel Corporation

for severe injuries sustained by Gail when her left arm became

entangled in a conveyer belt at the Eastalco aluminum plant in

Frederick County, Maryland.   The Hills alleged that Bechtel had

negligently designed, constructed, and installed the conveyer belt
at the Eastalco plant in 1969.    Bechtel sought summary judgment,

arguing that the Hills' claims were time-barred by Maryland's

Statute of Repose, Md. Code Ann., Cts. & Jud. Proc., § 5-108.

     The district court granted summary judgment in favor of
Bechtel on the ground that the conveyer belt fell within the terms

of section 5-108 because it was an "improvement to real property."

The Hills appeal this ruling, arguing that the judge erred in

granting summary judgment. Our review of the record and the appro-

priate legal standards in this case persuades us that the ruling of

the district court was correct.   We therefore affirm the judgment
on the reasoning set forth in the district court's careful memoran-

dum opinion.   Hill v. Bechtel Corp., C.A. No. AMD 95-1891 (D. Md.
March 27, 1996).




                                                          AFFIRMED




                                  3